DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Nishio et al. (US 2007/0235135), Janakiraman et al. (US 2009/0236214), Kim et al. (US 2016/0281225), Ohmi et al. (US 2009/0065480), and Kobayashi et al. (US 2008/0223522) either singly or in combination, fails to anticipate or render obvious the claimed plasma treatment device comprising: the claimed upper electrode, conductor, hf power supply, bias power supply, annular insulating ring, waveguide, and the claimed plurality of sensors; wherein the upper electrode includes the claimed main body and shower head; wherein each of the plurality of sensors is configured to output an output signal corresponding to a difference between a temperature of the main body and a temperature of the shower plate; a controller configured as claimed; and wherein each of the plurality of sensors includes a first electrode which is in contact with the shower plate and a second electrode which is in contact with the main body, and outputs a voltage corresponding to a difference in temperature between the first electrode and the second electrode, as required by independent claim 5.  Also, the closest prior art, Nishio et al. (US 2007/0235135), Janakiraman et al. (US 2009/0236214), Kim et al. (US 2016/0281225), Ohmi et al. (US 2009/0065480), and Kobayashi et al. (US 2008/0223522) either singly or in combination, fails to anticipate or render obvious the claimed plasma treatment device comprising: the claimed upper electrode, conductor, hf power supply, bias power supply, annular insulating ring, waveguide, the claimed plurality of sensors, and the claimed controller configured as claimed; wherein the plurality of sensors include a first sensor provided at a center portion of the upper electrode in the radial direction and a second sensor provided radially outward of the first sensor; and wherein the controller is further configured to control the bias power supply to decrease the absolute value of the negative bias voltage, when an output voltage of the first sensor is higher than an output voltage of the second sensor; and increase the absolute value of the negative bias voltage, when the output voltage of the first sensor is lower than the output voltage of the second sensor, as required by independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



May 9, 2022